DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/865,607 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


35 USC § 101 – Positive Note
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 15-20, while directed to “A computer program product comprising a computer readable storage medium…”, successfully exclude(s) non-statutory embodiments i.e. transitory, propagating signals, that would otherwise warrant rejection under 35 U.S.C. 101.  See more specifically language of Applicant’s specification [0092] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.  Accordingly, instant claims as subject to broadest reasonable interpretation in light of the specification fall within a statutory category within the definition of a process, machine, manufacture or composition of matter, and do not warrant any rejection under 35 U.S.C. 101 accordingly.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation in part, “within a threshold location in regard to the other two or more frames in the media frame collection”.  The limitation in question is unclear as it 
Claim 3 recites the limitation in part, “adjusting, based on the determining”.  It is unclear as to which (or even both) of the claimed ‘determining’ limitations are being specifically referenced.  
Claims 8 and 15 are the system and non-transitory CRM claims corresponding to the method of claim 1, feature similar language as identified above for the case of claim 1, and are rejected accordingly.
Claims 10 and 17 are the system and non-transitory CRM claims corresponding to the method of claim 3, feature similar language as identified above for the case of claim 3, and are rejected accordingly.
Dependent claims 2-7, 9-14 and 16-20 inherit and fail to cure that/those deficiencies as identified above for the case of independent claims 1/8/15 and are rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

1.	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sowden et al. (US 2020/0241716).

As to claim 1, Sowden teaches/suggests a computer-implemented method, the method comprising:
receiving, by a processor, a media frame collection, wherein the media frame collection includes two or more frames (Fig. 5, [0054-0057], [0060]);
identifying, from the media frame collection, a location of an entity (Fig. 2 212, Figures 3-4, [0063-0064] “method 300 described with reference to FIG. 3 or method 400 described with reference to FIG. 4”, [0093] “if the subject type is human body, subject motion such as jumping or moving from one spot to another may correspond to a high level of movement ... For example, an object recognition technique may be utilized to detect an object and optical flow of pixels corresponding to the object, e.g., outer borders of the object may be measured to determine the level of movement of the object ... the change in position of the object, as indicated by different pixel coordinates, may be utilized to determine the level of movement.  In some implementations, a combination of techniques may be utilized”);
determining whether the location of the entity is within a threshold location in regard to the other two or more frames in the media frame collection (Fig. 2 212-214, Fig. 3 308, [0007] “calculating the motion score based on the level of stability, the type of the subject, and the level of movement of the subject”, [0065-0066] in view of [0093], [0094] “In block 308, it is determined if the level of movement of the subject meets a threshold level of movement. If it is determined that the level of movement of the subject meets the threshold, block 308 is followed by block 310. Else, block 308 is followed by block 330”); and
displaying one or more frames that exceed the threshold location to a user (Fig. 2 216, Abs “If the motion score meets the display threshold, the method farther includes causing the motion image to be displayed with subject motion by displaying the plurality of frames of the motion image in succession. If the motion score does not meet the display threshold, the method farther includes causing the motion image to be displayed without subject motion by displaying a particular frame of the motion image”, [0003] “If the motion score meets the display threshold, the method further includes causing the motion image to be displayed with subject motion by displaying the plurality of frames of the motion image in succession”, [0070-0071] “displaying the plurality of frames of the motion image in succession, e.g., such that subject motion within the plurality of frames of motion image is perceivable by the user. For example, the motion image may be displayed in a user interface in a one-up mode or a slideshow mode, where a single image is displayed at a time”).

As to claim 2, Sowden teaches/suggests the method of claim 1.
Sowden further teaches/suggests the method wherein determining whether the location of the entity is within the threshold location comprises:
comparing the location of the entity to a location of each of the other two or more frames, wherein the location of the entity is a designated location within the two or more frames (Fig. 2 212-214, Figures 3-4, [0063-0064] “method 300 described with reference to FIG. 3 or method 400 described with reference to FIG. 4”, [0093] “if the subject type is human body, subject motion such as jumping or moving from one spot to another may correspond to a high level of movement ... For example, an object recognition technique may be utilized to detect an object and optical flow of pixels corresponding to the object, e.g., outer borders of the object may be measured to determine the level of movement of the object ... the change in position of the object, as indicated by different pixel coordinates, may be utilized to determine the level of movement.  In some implementations, a combination of techniques may be utilized”, Fig. 3 308, [0007] “calculating the motion score based on the level of stability, the type of the subject, and the level of movement of the subject”, [0065-0066] in view of [0093], [0091], [0094] “In block 308, it is determined if the level of movement of the subject meets a threshold level of movement. If it is determined that the level of movement of the subject meets the threshold, block 308 is followed by block 310. Else, block 308 is followed by block 330”, [0095] object detection in further view of [0101] “may include or be associated with labels that indicate a subject type (e.g., an "archive" label that indicates that the subject type is document, screenshot, receipt, etc.) and such labels may be utilized to determine the motion score”;  Examiner notes the instant claim language permits interpretation wherein an entity performing an implied ‘designating’ includes the processor/system itself (see e.g. [0024] of Applicant’s Specification wherein the processor designates));
identifying each of the two or more frames that do not exceed the threshold location (Fig. 2 212-214, Fig. 3 316 and 330, [0104] “Block 330 is performed if the motion image is not stable (as determined in block 304), if the level of movement of the subject does not meet the threshold level of movement (block 308) or if the subject type of the motion image is landscape or inanimate object (block 310). In block 330, the motion score may be set to a value that does not meet the display threshold, e.g., a value lower than the display threshold. Setting the motion score in this manner can ensure that motion images that do not provide for a high quality viewing experience, e.g., shaky or unstable images, images where the subject has minimal movement, or where the subject type is not suitable for display of the plurality of frames of the motion image, are displayed as static images, e.g., by displaying only a particular frame of the motion image, as described above with reference to FIG. 2. Setting the motion score in this manner saves computational resources to render the plurality of frames of the image, and can also save storage space when the motion image is stored to non-volatile memory, or sent to a server or other client device”); and
discarding each of the two or more frames that do not exceed the threshold location ([0011] “includes removing other frames of the plurality of frames and storing the static image in the non-volatile memory of the client device”, [0012] “If the motion score does not meet the display threshold, the operations can further include causing the motion image to be displayed without subject motion by displaying a particular frame of the plurality of frames of the motion image”, [0017] “If the motion score does not meet the storage threshold, the operations can further include automatically changing the motion image to a static image that includes only a particular frame of the plurality of frames and has a smaller file-size than the motion image. In some implementations, changing the motion image to a static image can include removing other frames of the plurality of frames and storing the static image in the non-volatile memory of the device”, [0035-0036], [0078], [0104], [0115]).  Sowden further teaches/suggests motivation for such a discarding/removal in e.g. [0078] “the file-size of the static image is smaller than that of the motion image that includes the plurality of frames. Storing a static image therefore requires less storage space. Further, transmitting the static image, e.g., to a server device, or to other client devices, reduces network utilization”.

As to claim 3, Sowden teaches/suggests the method of claim 2.
Sowden teaches/suggests the method further comprising determining, from the comparing of the location of the entity to the location of each of the other two or more frames, a type of entity movement ([0092] “analyzed to determine the level of movement of the subject within the motion image. For example, if the subject type is a "human face," the level of movement may be determined based on a change in pixel values of the face in the plurality of frames. In this example, a motion image with little to no change in expression may correspond to low level of movement of the subject, whereas a motion image where the subject breaks out into a smile, raise eyebrows, turns or tilts the face, etc. may correspond to a high level of movement of the subject”, [0093] “while stationary subjects that move in other ways (e.g. raise hand, tilt head, etc.) may correspond to low level of movement. In some implementations, the threshold level of movement used for comparison may be based on the subject type, e.g., a lower threshold may be used when the subject is a face than when the subject is a body”, Fig 3 306-310);
adjusting, based on the determining, the threshold location ([0093] “the threshold level of movement used for comparison may be based on the subject type, e.g., a lower threshold may be used when the subject is a face than when the subject is a body”, see also Fig. 3 304 and that adjusting of 320/330).

As to claim 5, Sowden teaches/suggests the method of claim 3.
Sowden teaches/suggests the method further comprising identifying that the type of entity movement indicates that the entity is recording the two or more frames (Fig. 3 302-304, [0056], [0046] “stabilizing the image, recognizing one or more objects in the image (e.g., a face, a body, an inanimate object, etc.), etc. Image stabilization may be performed based on input from an accelerometer, a gyroscope, or other sensors of client device 120, and/or based on comparison of a plurality of frames of a motion image or video”, [0055] “For example, accelerometer or gyroscope data may be utilized to compensate for camera movement, e.g., due to the capturing user's hands shaking during image capture, by aligning the plurality of captured frames. In some implementations, the captured image may be cropped to produce a stabilized version, e.g., with reduced background motion”, [0088-0089]); and
‘particular frame’ at the start and/or stop of capture/activation) of the two or more frames ([0076] “For example, a motion image may have a total length of up to 3 seconds. In some implementations, the particular frame may be the single frame captured at the instant of user activation, e.g., associated with a timestamp that matches activation of the camera. In some implementations, the particular frame may be any other frame of the plurality of frames of the motion image”, selected specifically in [0077] “For example, the particular frame may be selected based on different characteristics of the motion image that are determined based on programmatically analyzing the image”).

As to claim 6, Sowden teaches/suggests the method of claim 1.
Sowden teaches/suggests the method further comprising parsing the media frame collection into the two or more frames (parsing those motion images/frames usable as training data [0133] “In various implementations, machine-learning application may utilize Bayesian classifiers, support vector machines, neural networks, or other learning techniques. In some implementations, machine-learning application 730 may include a trained model 734, an inference engine 736, and data 732. In some implementations, data 732 may include training data, e.g., data used to generate trained model 734... In implementations where one or more users permit use of their respective user data to train a machine-learning model, e.g., trained model 734, training data may include such user data. In implementations where users permit use of their respective user data, data 732 may include permitted data such as images or image metadata (e.g., motion images, motion artifacts or other user-generated images, data regarding sharing of images with other users, labels associated with images, etc.),”);
extracting metadata from the two or more frames ([0101-0102], [0114-0115]), wherein the metadata includes categorical information ([0101] “In some implementations, the motion image may include or be associated with labels that indicate a subject type (e.g., an "archive" label that indicates that the subject type is document, screenshot, receipt, etc.) and such labels may be utilized to determine the motion score”, subject type disclosure previously identified, [0015] “In some implementations, the level of stability of the background portion, the type of the subject, and the level of movement of the subject are provided to the trained machine-learning model as further inputs”, [0091]) and location information (metadata in view of [0055], [0061] “For example, user data can include images captured by a user using a client devices, images stored or accessed by a user, e.g., using a client device, image metadata, user data related to use of a messaging application, user preferences, user biometric information, user characteristics (e.g., identity, name, age, gender, profession, etc.), information about a user's social network and contacts, social and other types of actions and activities, content, ratings, and opinions created or submitted by a user, a user's current location, historical user data, images generated, received, and/or accessed by a user, images viewed or shared by a user, etc. One or more blocks of the methods described herein may use such user data in some implementations”, [0151], in further view of permissible interpretations wherein location information may correspond to that position/location disclosure related to motion information determinations); and
tagging the media frame collection with an indicator that specifies the categorical information and location information ([0114-0115] “A training dataset of motion images may be obtained and provided as input to the neural network. For example, the training dataset may include a plurality of motion images and associated motion scores or labels. For example, a first set of motion images in the training dataset may be associated with one or more labels that indicate that the subject motion in each of the images is of user interest. Such labels may be obtained based on user input, or from user data (e.g., viewership of the motion images, creation of motion artifacts, etc.) obtained with user permission ... The training set may include motion images that depict various types of subject, with varying levels of stability, and level of movement of the subject within the plurality of frames”, [0135] “A final layer (e.g., output layer) produces an output of the machine-learning application. For example, the output may be a motion score, a set of labels for an image, a representation of the image that permits comparison of the image to other images (e.g., a feature vector for the image), an output sentence in response to an input sentence, one or more categories for the input data, etc. depending on the specific trained model”, [0146]).

As to claim 7, Sowden teaches/suggests the method of claim 6.
Sowden further teaches/suggests the method wherein the categorical information includes information on frame size ([0032], [0142], [0151]), and wherein location information indicates a designated location for each of the two or more frames from the media frame collection (each frame metadata [0055], [0061], [0151]).

As to claim 8, this claim is the system claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding structure in Sowden [0038-0039].

As to claim 9-10 and 12-14, these claims are the system claims corresponding to method claims 2-3 and 5-7 respectively, and are rejected accordingly.  

As to claim 15, this claim is the non-transitory CRM claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding CRM disclosure of Sowden [0020].

As to claim 16-17 and 19-20, these claims are the non-transitory CRM claims corresponding to method claims 2-3 and 5-6 respectively, and are rejected accordingly.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sowden et al. (US 2020/0241716) in view of Taguchi (US 2012/0020518).

As to claim 4, Sowden teaches/suggests the method of claim 3.
Sowden teaches/suggests the method further comprising identifying that the type of entity movement indicates that the entity is moving within each of the two or more frames (Fig. 2 212, Figures 3-4, Fig. 3 306, [0093] “In another example, if the subject type is human body, subject motion such as jumping or moving from one spot to another may correspond to a high level of movement, while stationary subjects that move in other ways (e.g. raise hand, tilt head, etc.) may correspond to low level of movement”); and
Sowden fails to explicitly disclose inputting an entity size predictor, wherein the entity size predictor indicates a minimum size of the entity.
Taguchi evidences the obvious nature of inputting an entity size predictor, wherein the entity size predictor indicates a minimum size of the entity ([0186], [0189] “After defining both the maximum detection rectangular head size at the point A and the minimum detection rectangular head size at the point A, the person detecting unit 44 compares each person's detection result at the point A with the maximum detection rectangular head size and the minimum detection rectangular head size. When each person's detection result at the point A is larger than the maximum rectangular head size or is smaller than the minimum rectangular head size, the person detecting unit 44 determines the detection result as an erroneous detection and deletes this detection result”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sowden to further comprise inputting an entity size predictor, wherein the entity size predictor indicates a minimum size of the entity as taught/suggested by Taguchi, the motivation as similarly taught/suggested therein that such minimum entity size information so input may serve to eliminate erroneous detection results unlikely to occur for more specific detection applications.

As to claim 11 and 18, these claims are the system and non-transitory claims respectively, corresponding to method claim 4 and are rejected accordingly.  


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669